Citation Nr: 1430676	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  06-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986, from February 2003 to May 2004 and from September 2012 to September 2013.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

In September 2010, August 2012, and January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

In the June 2014 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Veteran's current bilateral hip disorder is due to or aggravated by his service-connected arthritis of the cervical spine.  38 C.F.R. § 3.310 (2013).  The representative pointed out that the September 2012 VA examiner and the August 2013 VA medical advisor both attributed the Veteran's bilateral hip disorder to his "degenerative spine."  However, neither physician specified if the "spine" referred to the Veteran's cervical spine or lumbar spine.  The Veteran is only service-connected for his cervical spine.  The representative requested a VA addendum medical opinion in this regard.  To date, the Veteran has not been afforded a VA medical opinion specifically addressing secondary service connection in relation to the service-connected cervical spine disorder.  38 C.F.R. § 3.310.  The Board finds that this VA medical opinion is necessary before a decision on the merits may be reached.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection.  38 C.F.R. § 3.310.  Additionally, the Veteran has not been provided a notice letter concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran another VCAA letter pertaining to his bilateral hip disorder claim, to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2.  Provide the claims file to a VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed bilateral hip disorder.  If the examiner deems it necessary, schedule the Veteran for an appropriate VA joints examination to address the etiology of his currently diagnosed bilateral hip disorder.  The Virtual VA and VBMS paperless claims files must be provided to the examiner for review.  If the examiner does not have access to Virtual VA and/or VBMS, then the pertinent documents must be printed for the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

A)  Is it at least as likely as not that the Veteran's currently diagnosed bilateral hip disorder was caused by his service-connected arthritis of the cervical spine?  

B)  Is at least as likely as not that the currently diagnosed bilateral hip disorder was aggravated (permanently worsened beyond normal progression) by his service-connected arthritis of the cervical spine?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his bilateral hip disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so. 

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



